      Case 2:18-cv-15534-ES-MAH Document 16 Filed 03/07/19 Page 1 of 1 PageID: 2635

                                CLEARY | GIACOBBE | ALFIERI | JACOBS LLC
                                                                               RUBY KUMAR-THOMPSON, Partner
                                                                                 rkumarthompson@cgajlaw.com

                                                                                          Reply to: Oakland Office


                                                 March 7, 2019


    VIA ELECTRONIC FILING
    Honorable Esther Salas, U.S.D.J.
    United States District Court, District of New Jersey
    MLK Jr. Federal Bldg. & U.S. Courthouse
    50 Walnut Street, Room 5076
    Newark, New Jersey 07102

           Re:     Jacqueline Rosa/DOT v. Borough of Leonia, et al.
                   Civil Action No. 2:18-cv-15534-ES-MAH

    Dear Judge Salas:

            Please be advised that Defendants Borough of Leonia, Borough of Leonia Council, Judah Zeigler,
    and Tom Rowe are respectfully declining to file an objection to the Report and Recommendation of
    Magistrate Judge Hammer dated February 21, 2019 in the above-captioned matter, as the underlying state
    law issues are presently on appeal with the Appellate Division of the State of New Jersey as the result of
    the Commissioner of the Department of Transportation rendering a Final Agency Decision regarding the
    validity of the very same newly adopted Ordinances that are the subject of the Amended Complaints filed
    by the Department of Transportation and Jaqueline Rosa in the matter at bar.

           Thank you in advance for Your Honor’s courtesies and kind consideration with this matter.


                                                 Respectfully submitted,

                                                 /s Ruby Kumar-Thompson
                                                 RUBY KUMAR-THOMPSON
                                                        On Behalf of the Firm


    RKT:
    cc:  Jacqueline Rosa, Esq. (via ECF only)
         Phillip J. Espinoza, Esq. (via ECF only)
         Brian Chewcaskie, Esq.-Borough Attorney (via e-mail only)

Oakland Office: 169 Ramapo Valley Road, UL 105, Oakland, NJ 07436 Tel 973 845-6700 Fax 201 644-7601
 Somerville Office: 50 Division Street, Suite 501, Somerville, NJ 08876 Tel 732 583-7474 Fax 201 644-7601
 Matawan Office: 955 State Route 34, Suite 200, Matawan, NJ 07747 Tel 732 583-7474 Fax 732 290-0753

                                            www.cgajlaw.com
